Citation Nr: 1243992	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a certificate of eligibility for specially adaptive housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, and August 1972 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to specially adapted housing and special home adaptation grant.  

The issue of entitlement to assistance in the purchase of automobile and adaptive equipment or adaptive equipment only has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing and special home adaptation grant.  He maintains that he is unable to walk without the assistance of a cane or walker due to his service-connected disabilities.  In his claim, he also identified his bilateral knee disability and right hip replacement cause him difficulty in ambulation.  

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

VA treatment and examination records do not indicate whether the Veteran's service-connected disabilities alone preclude locomotion and require the use of a walker, cane, or other ambulatory assistance.  

At the time of the February 2009 rating decision related to specially adapted housing, the Veteran was in receipt of service connection for bilateral pes cavus, with hammertoes, degenerative joint disease, and left ankle swelling, 50 percent disabling; and depression, 30 percent disabling.  The Veteran is also in receipt of a total disability rating based upon individual unemployability (TDIU).  The Board notes that the Veteran's bilateral knee, low back, varicose vein, and right hip disabilities are not service connected.  

Prior to the Veteran's claim, he underwent a VA General Medical Examination in April 2008 in response to his TDIU request.  This examination and VA treatment records do not indicate whether the Veteran's service-connected disabilities alone preclude locomotion and require the use of a walker, cane, or other ambulatory assistance, nor has he been provided a VA examination to so determine.  The April 2008 examiner found that due to the Veteran's service-connected foot disability, and in light of his career history, he is essentially unemployable.  

Thus, the Board concludes that an examination is required to determine whether the Veteran meets the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing (and a special housing adaptation grant).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  

The Veteran should be notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The examiner should be advised of the Veteran's service-connected disabilities and their current evaluations.  The claims folder and any pertinent records in Virtual VA should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's service-connected disabilities alone are so severe as to result in the functional equivalent of loss of use of both lower extremities necessitating the regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  

If any of the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



